Citation Nr: 0416530	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  00-04 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to Survivors' and Dependents' Educational 
assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, D.F. and A.S.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  He died in October 1999 and was survived by 
his wife (the appellant).  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, the appellant has not been notified of the VCAA 
or of the division of responsibility between the VA and 
herself in obtaining the evidence required to prove her 
claims.  In Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform the 
claimant which evidence the VA will seek to provide and which 
evidence the claimant is to provide, is remandable error.  
This procedural error must be addressed prior to final 
appellate review by the Board.  

As a final note, the Board points out that the appellant 
perfected an appeal with respect to each of the issues listed 
on page one.  However, a supplemental statement of the case 
issued in October 2000 only lists the issue involving service 
connection for the cause of the veteran's death.  The RO 
should therefore adjudicate each of the issues on appeal, 
unless the appellant indicates that she wishes to withdraw 
one or more of the issues on appeal.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should consider the appellant's 
claims under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
appellant of the division of 
responsibilities between the VA and the 
appellant in obtaining evidence in 
support of her claims.  The RO should 
ensure that all of the VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
applicable legal precedent.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If any benefit sought on appeal is not 
granted, the appellant and her representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to afford the appellant due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the appellant until 
she is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



